325 F.2d 715
Leonard HYATT and Maudie Hyatt, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 20503.
United States Court of Appeals Fifth Circuit.
December 18, 1963.
Rehearing Denied January 31, 1964.

John Peace, Stanley Schoenbaum, San Antonio, Tex., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Crane C. Hauser, Chief Counsel, I. R. S., Eugene F. Colella, Atty., I. R. S., David O. Walter, Earl J. Silbert, Stephen B. Wolfberg, Michael I. Smith, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before HUTCHESON BREITENSTEIN,* and BELL, Circuit Judges.
PER CURIAM.


1
This case presents a factual situation indistinguishable for the purposes of the controlling legal principle from our decision in United States v. Eidson, (5th Cir. 1962) 310 F.2d 111. It follows that the decision of the Tax Court, that amounts received by the taxpayers upon assignment of their rights under a general agency contract for a Texas statewide mutual assessment life insurance company were taxable as ordinary income, was correct, and that it should be and is affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation